SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX RNEST processing record in July Rio de Janeiro, August 17, 2016 – Petróleo Brasileiro S.A. – Petrobras hereby announces that the Abreu e Lima Refinery (RNEST) beat its processed feedstock record in July 2016, reaching 99.18 thousand barrels per day (bpd), 2.3% more than the previous record achieved in June (96.96 thousand bpd). In total, 3.07 million barrels were processed, 4.6% up on the May 2016 record of 2.94 million barrels. This was the third consecutive monthly record of the Refinery, which is located in the Suape Port Industrial Complex in Ipojuca, Pernambuco. The Refinery’s oil product output in July was also its best ever, with Diesel S-10 production of 373.57 thousand m³, the country’s biggest figure, corresponding to 32% of national output of this product, and 1.7% more than the previous record in March 2016 (367.39 thousand m³). Production of petrochemical naphtha also reached the record level of 46.64 thousand tons, 1.6% up on May 2016. In addition, operational changes and project modifications have been increasing the profitability of Petrobras’ Brazilian refineries, with the generation of an additional US$ 355 million in revenues through 2015, an estimated US$ 572 million accumulated until the end of 2016 and an estimated US$ 759 million until 2019. The initiatives are part of the Intermediate Products and Gasoline Production Program (Promega) and based on capital discipline, focus on profitability and strengthened performance management. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2015, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 17, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
